Title: To John Adams from Alexander Hamilton, 3 December 1791
From: Hamilton, Alexander
To: Adams, John



Sir
Treasury Department Dec. 3. 1791

I have the honor to inform you that I have issued a warrant for the sum of five thousand two hundred and fifty six dollars in favor of the Secretary of the Senate (Samuel A. Otis Esq.) for the purpose of discharging the compensations due to the members of that body, grounded upon a pay roll certified by you to the 30th. ultimo inclusive.  I take the liberty of communicating to the Senate that this mode will be pursued till they shall signify their pleasure in regard to some other mode of proceeding.
I have the honor to be, / with the greatest respect, / Sir, / Your most obedt. & most humble servt. Alexander Hamilton

